Citation Nr: 1630693	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  15-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to February 1946.

This case came before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2016, the Veteran testified before the undersigned via videoconference.  The claims filed contains a transcript of the hearing.

The record contains evidence that was not considered by the AOJ.  The evidence includes a letter from one of the Veteran's mental health treatment providers and VA medical records from 2016.  In October 2015 correspondence and at his March 2016 Board hearing, the Veteran indicated his intent to waive RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

Although the September 2015 Statement of the Case (SOC) separately lists entitlement to service connection for PTSD and for "unspecified depressive disorder", the Board has characterized the mental health claim as a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  The Board will consider all mental health diagnoses in the record.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not currently have PTSD as that disorder is defined under the applicable diagnostic criteria.

2.  The Veteran has an acquired psychiatric disorder which has been diagnosed as major depressive disorder, which is etiologically related to traumatic stressors, including combat in World War II, that he experienced during his active service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2016 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is
necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran filed his claim using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim (FDC), a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a claimant submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  However, the fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, in this case, the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.  In addition, the RO sent him a letter in December 2014 specific to what is needed to substantiate a PTSD claim. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, military personnel records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In January 2015, VA provided the Veteran with a medical examination with respect to his acquired psychiatric disabilities.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claim relates to PTSD and acquired psychiatric disabilities other than PTSD.  PTSD and the Veteran's currently diagnosed mental health conditions are not "psychoses" under the regulations, so are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the claim of entitlement to service connection an acquired psychiatric disability to include PTSD.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Acquired Psychiatric Disorder to include PTSD

The Veteran contends that he is entitled to service connection for PTSD which, he claims, is due to his experiences in active service.  See, e.g., March 2016 Board Hearing Transcript.  The Veteran does not contend that he was diagnosed with PTSD, depressive disorder, or neurocognitive disorder during his active military service, nor do his service treatment records indicate that he had a diagnosable mental health condition during active service.  For instance, his February 1946 separation examination report shows a normal psychiatric evaluation (i.e. "Abnormal psyche...None.").  The Board finds that the Veteran did not have PTSD, depressive disorder, or neurocognitive disorder during his active military service or at separation.

The Veteran contends and testified regarding that he had psychiatric symptoms that were indicative of PTSD.  However, the evidence of record does not indicate that the Veteran has mental health training or experience that would qualify him to offer a competent opinion regarding the proper diagnosis of mental health symptoms.  The lack of mental health training or expertise is particularly significant in a case, such as this one, requiring the diagnosis of a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a) (requiring diagnosis pursuant to DSM-5 criteria).  The Board finds that the Veteran is not competent to diagnose his mental health symptoms or to opine on the etiology of any mental health condition diagnosed by a competent medical professional.

With respect to medical evidence, the available medical records do not contain a diagnosis of PTSD.  The Board acknowledges that the Veteran's VA treatment records do contain a positive screening test for PTSD and include diagnoses of "r/o PTSD".  The screening test was conducted by a physician assistant during a primary care visit and results were based on the Veteran's responses to four questions.  The primary care provider recommended a follow-up appointment with mental health based on positive screens for PTSD and depression.  See October 2014 VA Primary Care Consult.  Subsequent treatment records, particularly including those by mental health professionals, do not include a diagnosis of PTSD, but instead diagnose major depression and indicate "r/o PTSD[;] R/O minor neurocognitive disorder."  See, e.g., January 2015 VA Mental Health Progress Note (listing "PTSD" in the opening as one of the diagnoses, but specifying "r/o PTSD" among the Axis I diagnoses).  "R/O" stands for "rule out" which is not a definite diagnosis, but indicates instead a possible diagnosis and that further testing or evaluation is required to determine which of competing "rule out" diagnoses are clinically justified.  Subsequent treatment records through March 2016 continue to reference PTSD, but only include "r/o PTSD" in the diagnosis section of the progress notes.

The VA treatment records contain statements such as:  "He is also suffering from untreated PTSD as he had not disclosed his chronic [symptoms] that have occurred since his military service to anyone until recently."  See, e.g., January 2015 VA Mental Health Progress Note.  However, the provider goes on to indicate that she had started him on treatment for the diagnosed depression "with plan to address cognition and PTSD [symptoms] after his mood stabilized."  Id.  Her discussion indicates that the Veteran definitely had a depressive disorder and, to fully evaluate the "PTSD symptoms" (and the cognitive symptoms, also given a "rule out" diagnosis at this time), she needed to first get the depression under control.  The fact that later VA treatment records remove the "r/o" designation from "minor cognitive disorder" but not from "PTSD" provides further support for the Board's conclusion that the PTSD diagnosis was provisional rather than a considered judgment that the Veteran's symptoms fully met the diagnostic criteria.  See also March 2010 VA Progress Note (also suggesting the PTSD-like symptoms may be due to or overlap with another mental health condition:  "A/P: ...PTSD/Mild Dementia").

In short, the VA treatment records contain references to PTSD, but the Board finds that they are not clear diagnoses pursuant to the applicable criteria.  Rather, in the diagnosis portion of the records, the provider(s) indicate that PTSD is a possible diagnosis, but qualify that finding by explaining or signaling that further evaluation and/or testing would be necessary to make a definite diagnosis.  The Board acknowledges that "a clear ... PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria ...."  Cohen v. Brown, 10 Vet.App. 128, 140 (1997).  However, this record does not contain clear or unequivocal diagnoses of PTSD, rather the "diagnoses" of PTSD are ambiguous and tentative (e.g. "rule out").  The Board finds that the Veteran's medical treatment records do not contain any diagnoses of PTSD pursuant to the DSM-5 (or DSM-IV) criteria.

The claims file also includes an October 2015 letter from one of the Veteran's treating medical providers (an advanced practice registered nurse).  The letter describes in great detail the Veteran's report of his military and post-military history as well as a summary of her initial meeting with him ("He presented complaining of symptoms of PTSD which had been exacerbated since his wife died...").  The letter does not specifically state that she has diagnosed the Veteran with PTSD or that anyone else has diagnosed the Veteran with PTSD.  In fact, the only specific reference to PTSD is the above-quoted sentence.  While she does later discuss specific symptoms (e.g. irritability, avoidance, and hypervigilance), she does not include a diagnosis of PTSD.  Notably, as discussed above, her treatment records and subsequent VA treatment records, as noted above, contain only indications of "r/o PTSD" rather than a clear diagnosis of PTSD.

Therefore, the only competent opinion of record directly and clearly addressing the issue is that of the January 2015 VA examiner.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner explained his rationale including that, although the Veteran did meet many of the criteria for PTSD (including adequate stressors),  he did not meet all of them.  Specifically, the examiner opined that the Veteran "cannot meet DSM-5 criteria for PTSD because he fails to demonstrate clinically significant levels of trauma-related alterations in mood and cognition and trauma-related arousal symptoms associated with combat exposure."  The examiner also noted the Veteran's "successful reintegration into civilian life as evidenced by a strong work history, a long-standing marriage and excellent family ties."  The examiner also discussed whether the Veteran's symptoms would warrant a diagnosis of PTSD if the DSM-IV criteria were used, concluding they would not because of the lack of trauma-related arousal symptoms and the lack of evidence that combat exposure contributed to "clinically significant impairment in functioning."  The examiner discussed the Veteran's recent complaints of combat-related nightmares and concluded that they cause "no more than minimal emotional distress."  The examiner summed up his reasoning and opinion:  "[W]hile the veteran demonstrates some PTSD symptoms, the nature/scope/severity of such fail to meet the clinical threshold to warrant a psychiatric diagnosis related to combat exposure/military service."

The Board finds the VA examiner's opinion to be well-supported, thoroughly reasoned, and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Even assuming the "rule out" diagnoses in the VA treatment records constitute diagnoses sufficient to establish a current disability under applicable regulations, the Board finds them unpersuasive.  The treatment records containing the "rule out" diagnoses do not discuss whether the Veteran's symptoms meet the criteria for a PTSD diagnosis.  Instead, they generally discuss the Veteran's symptoms and reports of symptoms, then note that the Veteran has symptoms characteristic of PTSD without discussing the pertinent criteria or providing any explanation for why the symptoms (unnoticed by anyone other than the Veteran and unreported to any medical provider until he made a claim for benefits) are sufficiently severe to meet the criteria for a PTSD diagnosis.  In contrast, the January 2015 VA examiner specifically addressed each of the diagnostic criteria and included a lengthy, factually sound explanation for his conclusion that the criteria were not met.  To the extent the "rule out" diagnoses and the letter opinion could be relied on to establish a current disability consisting of PTSD, the January 2015 VA examiner's opinion is more thorough and more persuasively reasoned.  Owens, 7 Vet. App. at 433; Nieves-Rodriguez, 22 Vet. App. at 304.

In short, the most persuasive, competent medical evidence regarding whether the Veteran currently has PTSD is against the claim.  Therefore, the greater weight of the evidence is against finding that the Veteran suffers from PTSD according to the DSM-5 (or DSM-IV) criteria.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-5 criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303; 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

Acquired Psychiatric Disability Other Than PTSD

While the Veteran has claimed entitlement to service connection for PTSD, the Board is obligated to address any diagnosed mental health conditions arising from the symptoms on which his PTSD claim was based.  Clemons, 23 Vet. App. at 9; see also January 2015 VA Examination (diagnosing unspecified depressive disorder and mild neurocognitive disorder).

The Veteran has recounted, on numerous occasions, in-service experiences that he asserts, caused his current acquired psychiatric disability.  See, e.g., January 2015 VA Examination (describing Veteran's reports); March 2016 Board Hearing Tr. at 3-4 (same); October 2015 VA Nurse Letter (same); see generally VA Mental Health Treatment Records (same).  The Board accepts these assertions as sufficient evidence to establish an in-service event.  See Shedden, 381 F.3d at 1167; 38 U.S.C. § 1154(b) (combat presumption); 38 C.F.R. § 3.304(d) (same).  The record also establishes that the Veteran currently suffers from an acquired psychiatric disability diagnosed as major depressive disorder.  See January 2015 VA Examination; see also, e.g., January 2015 Mental Health Progress Note.

The only remaining element with respect to service connection for the currently diagnosed major depressive disorder, then, is a causal nexus between the Veteran's active service and his current disability.  Shedden, 381 F.3d at 1167.

With respect to the currently diagnosed acquired psychiatric disorder, after applying the section 1154(b) combat presumption, the Board finds that the nexus element is met.  

The combat presumption does not relieve combat veterans of the need to demonstrate a causal nexus, see Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009), but may be used to establish that the Veteran "incurred a permanent...disability in service", potentially reducing the proof needed to demonstrate a nexus.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  As in Reeves, the Veteran asserts that he began experiencing psychiatric symptoms (e.g. nightmares and anxiety) during his active service and continued experiencing those symptoms until the present.  See, e.g., October 2015 VA Nurse Opinion Letter; January 2015 VA Examination.  However, unlike in Reeves, the evidence indicates that neither his wife of many decades nor anyone else was aware of his symptoms and no physician has connected his depression to his military service.  See Reeves, 682 F.3d. at 1000 (noting the record contained a diagnosis of a current disability and a statement from the diagnosing physician attributing the condition to the veteran's in-service experiences); January 2015 VA Examination ("When asked if his wife (now deceased) ever voiced concerns about the veteran's behavior or mood, the veteran denied this.").  Moreover, the only nexus opinion regarding the Veteran's unspecified depressive disorder is negative.  January 2015 VA Examination (noting onset of depressive symptoms following the death of his wife and the Veteran's denial of any previous depression); see also March 2016 VA Progress Note ("since his wife died, he has been more symptomatic...").

This case is a close one.  There is ample medical evidence, including the statements of the January 2015 VA examiner, that the Veteran began experiencing psychiatric symptoms (e.g. nightmares) during service.  The Board finds the Veteran's testimony and the medical evidence establishes that fact.  See 38 U.S.C. § 1154(b) (requiring that VA "resolve every reasonable doubt in favor of" a combat veteran when determining whether he incurred an injury or condition in service); see also Jenson v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) ("[s]ection 1154 makes it abundantly clear that special consideration attend the cases of combat veterans").  The VA examiner determined that those symptoms, which are characteristic of PTSD, were not sufficiently clinically significant to warrant a diagnosis of PTSD.  Viewing the record as a whole, as the Board must, the Board finds that those long-term symptoms are intertwined with the Veteran's diagnosed major depressive disorder.  See January 2015 VA Examination (noting inability to differentiate symptoms attributable to each diagnosed disorder).

The conundrum is that the existence of psychiatric symptoms since service is established by the evidence, particularly after applying the section 1154(b) combat presumption, but the VA examiner determined that those symptoms were not sufficiently severe to warrant a PTSD diagnosis and his nexus opinions with respect to the diagnosed depressive condition is unfavorable.  See January 2015 VA Examination.  But the Board is unwilling to say, particularly in light of the VA examiner's findings regarding an inability to attribute particular symptoms to a particular condition, that those long-term symptoms are not related to and/or have not exacerbated the Veteran's diagnosed mental health condition.  See Reeves, 682 F.3d at 1000 (discussing the importance of affording combat veterans the benefit of every reasonable doubt); see also, e.g., October 2015 Nurse Opinion Letter ("symptoms of PTSD...had been exacerbated since his wife died...").  In addition, the record establishes both that the Veteran has some psychiatric symptoms typical of PTSD and those symptoms (e.g. nightmares about combat experiences) are unquestionably related to his military service.  See October 2015 Nurse Opinion Letter; January 2015 VA Examination.

Giving the Veteran the benefit of every doubt and applying the section 1154(b) combat presumption, the nexus element of the Veteran's claim is met.  A contrary conclusion would require the Board to isolate some of his psychiatric symptoms from his diagnosed condition, which the Board is not permitted to do without reference to competent medical evidence.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  No medical professional has clearly opined that the psychiatric symptoms attributable to his combat experiences (e.g. nightmares and anxiety) can be separated from his diagnosed mental health condition.  In fact, the competent medical evidence is to the contrary.  See October 2015 Nurse Opinion Letter; January 2015 VA Examination.  His psychiatric symptoms, diagnosed as major depressive disorder, are related to his military service, notwithstanding that more recent events have increased the severity of those symptoms.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

In summary, the evidence establishes, at least as likely as not, that the Veteran saw combat during World War II, that he has acquired psychiatric disorder diagnosed as major depressive disorder, and that his current acquired psychiatric disorder is likely etiologically related to his in-service combat experiences.  The criteria for service connection for an acquired psychiatric disorder have been met.  Shedden, 381 F.3d at 1166-67; see also 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Gilbert, 1 Vet. App. at 53-56.

	
(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric condition, diagnosed as major depressive disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


